 



Exhibit 10.3
TERMS AND CONDITIONS
TIME-VESTED
RESTRICTED STOCK UNITS GRANTED IN 2007
TO NON-EMPLOYEE DIRECTORS
UNDER STOCK ACCUMULATION AND DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



STOCK ACCUMULATION AND DEFERRED COMPENSATION PLAN
TERMS AND CONDITIONS OF
TIME-VESTED RESTRICTED STOCK UNITS GRANTED IN 2007

1.   GRANT       You (hereinafter “grantee”) were granted time-vested restricted
DuPont common stock units (“units”) effective February 7, 2007.   2.  
RESTRICTION PERIOD – THREE YEAR PHASE-IN       For a period of three-years from
the effective date of the grant (“restriction period”) grantee may not sell,
gift, or otherwise transfer or dispose of any of the units except as described
below.       If grantee remains a DuPont Director at the end of one year
following the effective date of the grant, one-third of the units in the
grantee’s account including dividend equivalents will vest and be converted to
cash, subject to other provisions of these terms and conditions.       If
grantee remains a DuPont Director on each of the next two succeeding
anniversaries of the effective date of the grant, an additional one-third of the
units, including dividend equivalents, will vest and be converted to cash,
subject to other provisions of these terms and conditions.       The units
converted to cash beginning on the first and second anniversaries shall be
rounded down to the nearest whole unit while the balance of the units will be
converted to cash on the third anniversary.   3.   FORFEITURE       If grantee
ceases to be a DuPont Director for any reason, including, but not limited to,
resignation, prior to the expiration of the applicable restriction periods, all
rights to the units and all amounts in grantee’s account shall be forfeited,
except as otherwise may be specifically provided in these terms and conditions.
      At any time during the restriction period, all amounts in grantee’s
account shall be forfeited if the grantee is terminated for cause, defined as
willfully engaging in any activity, which is harmful to the interest of the
Company.   4.   DIVIDEND EQUIVALENTS       An amount equal to any cash dividends
(or the fair market value of dividends paid in property other than dividends
payable in DuPont common stock) payable on the total number of shares
represented by the total number of outstanding units in grantee’s account will
be allocated to grantee’s account in the form of units based upon the stock
price on the dividend payment date. Any dividend units payable on such number of
shares will be allocated in the form of whole and fractional units. The stock
price shall be the closing price of DuPont common stock as reported on the
Composite Tape of the New York Stock Exchange.   5.   PAYMENT FROM GRANTEE’S
ACCOUNT       Units shall be paid as soon as practicable in cash. The value of
each unit will equal the value of one share of DuPont common stock based on the
average of the high and low prices of DuPont common stock as reported on the
Composite Tape of the New York Stock Exchange as of the effective date of
payment. Any fraction of a unit will be equal to the fractional value of a share
of DuPont common stock.   6.   PAYMENT IN EVENT OF DISABILITY OR DEATH       In
the event grantee becomes disabled, as such term is defined in Company benefit
plans (“disability”), or dies, all units in grantee’s account will be paid
promptly, provided grantee’s death or disability occurs at least six months
after the grant date and provided further that grantee was an active Director of
the Company through the date of death or disability. If the grantee’s death,

-2-



--------------------------------------------------------------------------------



 



    disability, or termination occurs prior to expiration of such six-month
period, all units shall be forfeited.       In the event of death, all units in
grantee’s account will be paid promptly to the person(s) specified in the last
beneficiary designation form filed with the Company. If no designation form has
been completed or if the designated beneficiary shall have predeceased grantee,
the balance in grantee’s account shall be paid promptly to grantee’s estate.  
7.   PAYMENT IN EVENT OF RETIREMENT       In the event of grantee’s retirement,
all units in grantee’s account will remain subject to the restriction period,
and will be paid as soon as practicable after expiration of the applicable
restriction periods provided grantee’s retirement occurs at least six months
after the grant date and provided further that grantee was a Director of the
Company through the date of retirement. If the grantee’s retirement occurs prior
to the expiration of such six-month period, all units shall be forfeited.   8.  
WITHHOLDING       To the extent required, withholding for federal, state and
local taxes will occur in connection with vesting of the restricted stock units.
Withholding taxes shall be determined based on the fair market value (the
average of the high and low prices of DuPont stock on the NYSE-Composite
Transactions Tape) on the date for determining the amount of withholding tax
due.   9.   ADJUSTMENTS       In the event of any stock dividend, split-up,
reclassification or other change in capitalization, an equitable adjustment will
be made in the number of units in grantee’s account.   10.   INTERPRETATION    
  The decision of the Compensation Committee with respect to any question
arising as to the interpretation of the Stock Accumulation and Deferred
Compensation Plan for Directors as it affects this grant of time-vested
restricted stock units, or as to interpretation of these terms and conditions,
shall be final, conclusive and binding.   11.   NO ACQUIRED RIGHTS       This
grant is made at the discretion of Board of Directors of the Company, and should
not be construed to imply an entitlement to any future grants of a like or
different nature.   12.   INCORPORATION OF STOCK ACCULUMATION AND DEFERRED
COMPENSATION PLAN FOR DIRECTORS       In addition to the terms and conditions
set forth above, this grant is also subject to the other applicable provisions
of the Stock Accumulation and Deferred Compensation Plan for Directors.

-3-